Case: 12-16052    Date Filed: 07/19/2013   Page: 1 of 8


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-16052
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 7:92-cr-00011-HL-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ANTONIO QUINN TERRY,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                  (July 19, 2013)

Before MARTIN, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Antonio Quinn Terry, proceeding through counsel, appeals the district

court’s denial of his motion for a sentence reduction, pursuant to 18 U.S.C.
                 Case: 12-16052       Date Filed: 07/19/2013        Page: 2 of 8


§ 3582(c)(2) and Amendment 750. For the reasons set forth below, we affirm the

district court’s denial of Terry’s § 3582(c)(2) motion.

                                                 I.

      In 1992, Terry pled guilty to possession with intent to distribute cocaine base

(“crack cocaine”) and possession of a firearm by a convicted felon. The

presentence investigation report (“PSI”) calculated Terry’s base offense level,

pursuant to U.S.S.G. § 2K2.1. However, because Terry was an armed career

criminal, his guideline range was calculated pursuant to U.S.S.G. § 4B1.4. Terry

was sentenced to a total sentence of 300 months’ imprisonment. In 2011, Terry

filed a § 3582(c)(2) motion based on Amendment 750 and the Fair Sentencing Act

of 2010 (“FSA”), Pub. L. No. 111-220, 124 Stat. 2372. After the government

responded, the district court determined that Terry was not eligible for a § 3582(c)

reduction based on Amendment 750, because his sentence was not based on any

drug-related guidelines. Further, the FSA was not applicable to Terry because he

was sentenced in 1992. Thus, the court determined that he was not entitled to a

sentence reduction.

                                                II.

      On appeal, Terry argues that he was entitled to a sentence reduction

notwithstanding his career offender status. 1 Citing to Freeman v. United States,


      1
          Terry erroneously refers to himself as a career offender throughout his brief.
                                                 2
              Case: 12-16052     Date Filed: 07/19/2013    Page: 3 of 8


564 U.S. ___, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011), he argues that his sentence

was based on U.S.S.G. § 2D1.1(c), which was amended by Amendment 750,

because § 2D1.1(c) remained a point of reference throughout the process of

calculating his guideline range. Terry argues that we should not rely on our

decision in United States v. Lawson, 686 F.3d 1317 (11th Cir.), cert. denied, 133

S.Ct. 568 (2012), in the instant case because it relies unduly on Justice

Sotomayor’s concurrence, which was not the controlling opinion in the case, does

not specifically address career offenders, and lacks any in-depth analysis of the

FSA’s background. Terry further argues that he was entitled to be resentenced

under the FSA’s reduced statutory penalties for crack-cocaine offenses. In his

reply brief, Terry also argues that United States v. Berry, 701 F.3d 374 (11th Cir.

2012), and United States v. Hippolyte, 712 F.3d 535 (11th Cir. 2013), are

distinguishable from his case.

      We review de novo the district court’s legal conclusions about the scope of

its authority under § 3582(c)(2). Lawson, 686 F.3d at 1319. Section 3582(c)(2)

provides that a court may reduce a defendant’s sentence where the defendant is

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2); U.S.S.G. § 1B1.10(a)(1).

      In United States v. Moore, we held that a career offender is not entitled to


                                          3
              Case: 12-16052     Date Filed: 07/19/2013   Page: 4 of 8


§ 3582(c)(2) relief where a retroactive guideline amendment reduces his base

offense level, but does not alter the sentencing range upon which his sentence was

based. 541 F.3d 1323, 1330 (11th Cir. 2008). We further held that the rationale of

Moore is applicable to armed career criminals, notwithstanding the fact that armed

career criminals were sentenced under § 4B1.4 and career offenders were

sentenced under U.S.S.G. § 4B1.1. United States v. Thomas, 545 F.3d 1300, 1302

(11th Cir. 2008). In Lawson, we rejected a career offender’s argument that, in light

of the Supreme Court’s decision in Freeman, the holding of Moore was overruled,

such that he was entitled to a sentence reduction based on § 3582(c)(2) and

Amendment 750, despite his sentence being based on the career offender guideline.

Lawson, 686 F.3d at 1319-21. In Freeman, the question before the Supreme Court

was whether defendants who entered into Fed.R.Crim.P. 11(c)(1)(C) plea

agreements were eligible for § 3582(c)(2) relief. Freeman, 564 U.S. at ____, 131

S.Ct. at 2690. Neither the plurality opinion nor Justice Sotomayor’s concurrence

in Freeman addressed defendants who were assigned a base offense level under

one guideline section, but who were ultimately assigned a total offense level and

guideline range under § 4B1.1. Lawson, 686 F.3d at 1321. Thus, Freeman did not

overrule Moore’s holding that a career offender was not entitled to § 3582(c)(2)

relief where his guideline range was not lowered by a retroactive amendment

because it was not “clearly on point” to the issue that arose in Moore. Id.


                                          4
              Case: 12-16052     Date Filed: 07/19/2013    Page: 5 of 8


(quotation omitted). Accordingly, we held that Lawson, a career offender, was not

entitled to relief based on Amendment 750 and § 3582(c)(2), as his guideline range

based on § 4B1.1 was not reduced by Amendment 750. Id.

      In Berry, we addressed the applicability of Amendment 750 and the FSA in

the context of an § 3582(c)(2) proceeding. 701 F.3d at 376-77. Berry was

convicted of a crack cocaine offense and sentenced in 2002, and his initial

guideline range was 360 months to life imprisonment, which was based on his

status as a career offender under § 4B1.1(b), not on the drug quantity tables in

§ 2D1.1. Id. at 376. On appeal, we held that the district court did not have the

authority to grant Berry’s § 3582(c)(2) motion because Amendment 750 had no

effect on Berry’s initial guideline range of 360 months to life imprisonment or his

guideline sentence of life imprisonment. Id. at 377. In addition, we rejected

Berry’s argument that he was eligible for a § 3582(c)(2) reduction under the FSA,

determining that the FSA was not an amendment to the Guidelines by the

Sentencing Commission, but rather a statutory change by Congress. Id. Thus, it

did not serve as a basis for a § 3582(c)(2) sentence reduction in Berry’s case. Id.

Even assuming that Berry could bring his FSA claim in a § 3582(c)(2) motion, his

claim still failed because he was convicted and sentenced in 2002 and the FSA did

not apply retroactively to his 2002 sentences. Id. We pointed out that the general

savings clause in 1 U.S.C. § 109 states that the repeal of a statute shall not have the


                                           5
              Case: 12-16052     Date Filed: 07/19/2013    Page: 6 of 8


effect of releasing or extinguishing any penalty incurred under that statute unless

the repealing Act expressly so provides. Id. We then agreed with “every other

circuit to address the issue” that there was no evidence that Congress intended the

FSA to apply to defendants who had been sentenced before the August 3, 2010,

date of the FSA’s enactment. Id. Finally, we distinguished the Supreme Court’s

decision in Dorsey v. United States, 567 U.S. ___, 132 S.Ct. 2321, 183 L.Ed.2d

250 (2012), noting that Dorsey did not suggest that the FSA’s new mandatory

minimums should apply to defendants, like Berry, who were sentenced before the

FSA’s effective date. Berry, 701 F.3d at 377-78.

      In Hippolyte, we rejected Hippolyte’s arguments (1) that Congress intended

for the FSA to apply to drug-crime sentence reductions under § 3582(c)(2) for the

same reasons articulated in Dorsey and (2) that it would be inconsistent to apply

the more lenient sentencing ranges of Amendment 750, but keep the harsh pre-FSA

mandatory minimums in a § 3582(c)(2) proceeding involving a defendant

sentenced before the FSA’s enactment. 712 F.3d at 539-40, 542. We determined

that Berry was indistinguishable from Hippolyte’s case, and thus, the FSA’s

reduced statutory penalties did not apply to his case. Id. at 542.

      Based on our decision in Thomas, Terry is not entitled to a § 3582(c)(2)

sentence reduction because Terry was sentenced as an armed career criminal, and

Amendment 750 did not lower his guideline range, as Amendment 750 did not


                                          6
              Case: 12-16052     Date Filed: 07/19/2013   Page: 7 of 8


address § 4B1.4. See U.S.S.G. App. C, Amends. 748, 750; Thomas, 545 F.3d at

1302. Freeman did not overrule Thomas. Specifically, neither the plurality nor

Justice Sotomayor’s concurrence in Freeman addressed defendants who were

assigned a base offense level under one guideline section, but who were ultimately

assigned a total offense level and guideline range under § 4B1.4. See generally

Freeman, 564 U.S. at ___, 131 S.Ct. at 2690-700. Thus, Freeman is not “clearly

on point” to the issue that arose in Thomas, and Thomas is controlling in this case.

See Thomas, 545 F.3d at 1302; see also Lawson, 686 F.3d at 1321 (quotation

omitted). Accordingly, § 3582(c)(2) does not authorize a sentence reduction based

on Amendment 750 in Terry’s case because he cannot show that Amendment 750

lowered his guideline range. Moreover, the crack cocaine quantity tables listed in

§ 2D1.1(c), which Amendment 750 amended, were not referenced in calculating

Terry’s base offense level, much less the guideline range upon which his sentence

was ultimately based. See U.S.S.G. App. C, Amends. 748, 750.

      Terry also argues that he is entitled to a § 3582(c)(2) sentence reduction

based on the FSA’s reduced statutory penalties. Pursuant to the armed career

criminal guideline, Terry’s sentence was calculated by referencing the career

offender guideline, which bases a defendant’s offense level on the statutory

maximum for his offense. The PSI calculated his offense level under the career

offender guideline based on the statutory maximum for his felon-in-possession


                                          7
              Case: 12-16052     Date Filed: 07/19/2013   Page: 8 of 8


case, not the statutory maximum for his crack-cocaine offense. However, even

assuming that Terry’s armed career criminal offense level was based on the

statutory maximum for his crack-cocaine offense, he would not be entitled to

§ 3582(c)(2) relief. As we stated in Berry, the FSA is not a guideline amendment,

and thus, Terry is not eligible for a § 3582(c)(2) sentence reduction based on the

FSA. See Berry, 701 F.3d at 376-77. To the extent Terry argues that Berry is

distinguishable because he is seeking to reduce his sentence based both on

Amendment 750 and the FSA, his argument is without merit because Amendment

750 has no application to this case. Further, nothing in Dorsey suggests that the

FSA’s new mandatory minimums should apply to defendants who were sentenced

long before the FSA’s effective date. See Berry, 701 F.3d at 377-78; Hippolyte,

712 F.3d at 539-40, 542. Thus, the FSA does not apply to Terry’s case, and he has

not shown that he is entitled to a § 3582(c)(2) sentence reduction because he has

not shown that that an amendment to the Guidelines has the effect of reducing his

sentence. Accordingly, the district court did not err in denying Terry’s

§ 3582(c)(2) motion.

      For the foregoing reasons, we affirm.

      AFFIRMED.




                                          8